Citation Nr: 0719019	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  03-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

2.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbar spine as secondary to the 
right knee disorder.

3.  Entitlement to service connection for residuals of a 
nasal injury to include allergic sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to June 1960 
and from July 1961 to July 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2006 rating decision, the RO denied service 
connection for right and left ankle disabilities.  In 
February 2007, the veteran submitted a statement expressing 
his disagreement with the denial of service connection for 
his ankles.  The RO has apparently now sent the appellant a 
Statement of the Case (SOC) with respect to the issue.  Under 
these circumstances, the Board does not have jurisdiction of 
the issue at this time, and there is no need to remand this 
issue to the RO for the issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

With respect to the veteran's other claims, the Board notes 
that the record reflects that the veteran received a 
disability retirement from Federal Civil Service in 1986.  He 
has asserted that he retired due to hemachromatosis with pain 
in both ankles, both hands, both knees, and lower back.  A 
May 2002 letter from the Social Security Administration notes 
that the veteran was determined to be entitled to disability 
benefits effective August 1992.  However, he was ineligible 
for monthly payments as Civil Service employees did not pay 
into Social Security.  On remand, the veteran's Civil Service 
retirement records should also be obtained and associated 
with the claims folder.

In addition, the Board is of the opinion that additional VA 
examinations would be probative.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  These medical examinations 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The most 
recent VA examination addressing his service connected right 
knee disability was conducted in April 2003.  At his February 
2005 hearing before the Board, the veteran reported that his 
knee had worsened since his prior examination.  In light of 
the foregoing, the veteran should be afforded a VA 
examination to ascertain the current severity of his service 
connected right knee disability.    

With respect to the veteran's claimed back disability, the 
evidence contains conflicting medical opinions regarding the 
etiology of his current lower back disability.  Dr. W. 
Odette, the veteran's private internist, opined in July 1991 
and March 1998 that the veteran's arthritis was secondary to 
hemachromatosis.  Dr. Odette also related in a November 1991 
medical record that the veteran had a long history of back 
pain following an injury in 1986.  In October 1994, Dr. N. 
Epstein, another private internist, opined that the veteran 
had arthritis that was probably a combination of degenerative 
joint disease and hemachromatosis associated arthritis.  
Likewise, a February 2002 VA compensation and pension 
examination notes that the veteran had a history of being 
diagnosed with hemachromatosis in 1985 when he began having 
difficulty with multiple joints including both knees.    

The evidence in support of his claim includes include a 
September 2006 statement from Dr. R. Gettel and a December 
2006 opinion from Dr. C. Puca opining that the veteran's 
lower back disability was related to his service connected 
knee disabilities.  However, neither Dr. Gettel nor Dr. Puca 
discusses the impact of the veteran's hemachromatosis or the 
veteran's history of a post service back injury in 1986.  On 
remand, the veteran should be afforded a new VA examination 
to ascertain whether the veteran's current low back 
disability is etiologically related to, or aggravated by, his 
service-connected knee disabilities.  

The veteran also contends that he sustained a nasal injury 
during active service that resulted in chronic sinusitis.  
The veteran has not been afforded a VA examination addressing 
his sinusitis claim.  While his service medical records are 
silent for any reference to a nasal injury, the veteran was 
seen for treatment of eye irritation, sneezing, and pressure 
of his frontal sinus in September 1961.  On remand, the 
veteran should be afforded a VA examination to ascertain the 
etiology of his current sinusitis.  

Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements to 
obtain the veteran's complete Civil 
Service retirement records, including any 
medical records.

2.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the extent of his right knee 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder should 
be made available to the examiner for 
review of the case.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

In addition to the examination requested 
above, the examiner should also address 
whether there is subluxation or lateral 
instability.  If so, the examiner should 
describe such symptoms as slight, 
moderate or severe.  The examiner should 
also indicate whether there is 
dislocation of the semilunar cartilage 
with frequent episodes of locking pain 
and effusion into the joint.  Any 
ankylosis of the knee should also be 
identified.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran should also be scheduled 
for VA examinations to determine the 
etiology of his current lower back and 
sinusitis disabilities.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder should be made available to the 
examiner for review of the case.  

With respect to his claimed lower back 
disability, the examiner should identify 
any lower back disability that is 
currently manifested or indicated by the 
record.  For each disability identified, 
the examiner should proffer an opinion as 
to whether it is at least as likely as 
not that the disability is either caused 
by or permanently aggravated by his 
service-connected right knee disability.  

With respect to the veteran's claimed 
nasal injury to include sinusitis, the 
examiner should identify any current 
nasal disability or sinusitis.  For each 
disability identified, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not that the 
disability is etiologically related to 
active service to include complaints of 
sinus pressure in 1961.  

In rendering the requested opinions, the 
examiner(s) are advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
claims for a higher rating for a right 
knee disability, service connection for 
low back disability, and service 
connection for residuals of a nasal 
injury to include sinusitis based on a de 
novo review of all pertinent evidence.  
In readjudicating the claim for an 
increased rating for right knee 
disability, it should consider whether 
separate ratings are warranted for 
arthritis and instability and whether 
separate ratings are warranted under 
Diagnostic Codes 5260 and 5261.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



